Citation Nr: 1102304	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for polyneuropathy, to include 
Guillain-Barre Syndrome.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 
1978, from August 1979 to August 1981, and from April 1982 to 
April 1986.  He also had Army National Guard service from August 
1989 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Reno, Nevada.  

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran avers that he has Guillain-Barre Syndrome as a result 
of a swine flu vaccination in service in approximately 1980.  The 
STRs are negative for a swine flu vaccination, and there is no 
evidence of record that swine flu vaccinations were routinely 
given to service members in 1980 or in the years immediately 
preceding or after 1980.  A June 2009 VA examination report 
reflects the opinion of the VA examiner that the Veteran does not 
currently have Guillain-Barre Syndrome, and that it is less 
likely as not that the Veteran actually had Guillain-Barre 
Syndrome in service.  The examiner also noted that the Veteran 
does have evidence of a current polyneuropathy which is less 
likely as not related to what was referred to as "probable" 
Guillain-Barre Syndrome in 1981.  The Veteran's service treatment 
records (STRs) reflect that he had Varicella Zoster virus in 
1983.  The VA examiner did not provide an opinion as to whether 
the Veteran's current polyneuropathy is as likely as not causally 
related to his Varicella Zoster virus in 1983.  The June 2009 VA 
examiner also noted that the Veteran is service-connected for his 
low back condition, which "may account for some of his lower 
extremity symptoms."  Private medical correspondence, dated in 
April 2010, reflects the opinion of the examiner that the Veteran 
underwent an MRI, which indicated an abnormal pathology of the 
lumbar area, which "may possibly contribute to [the Veteran's] 
symptoms of pain and paresthesias."  The Board finds that remand 
to obtain an opinion as to the etiology of the Veteran's 
currently polyneuropathy, to include whether it is causally 
related to the Veteran's in-service Varicella Zoster virus, 
and/or the Veteran's service-connected degenerative disc disease, 
is warranted.

In addition, a January 2010 VA primary care physician note 
reflects that the Veteran will be referred to neurology for an 
opinion regarding neuropathy.  The most recent VA medical record 
associated with the claims file is a January 25, 2010 record 
which states "[p]lease schedule for a 40 minute Neurology 
Clinic" appointment."  No records from any such appointment are 
associated with the claims file.  The Board finds that a remand 
to obtain such records is warranted.

Finally, the Veteran testified at the March 2010 Board hearing 
that he has seen "a lot" of doctors in the past two years.  
(See Board hearing transcript, pages 6 and 7.)  The Board finds 
that the VA should attempt to obtain any private medical records 
for the Veteran if he identifies the providers and submits 
authorization.
 
Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical providers (VA and private) from whom 
he has received treatment for neuropathy, or 
polyneuropathy, and to complete and return a 
provided VA Form 21-4142, Authorization and 
Consent to Release Information, for each 
provider identified.  After obtaining 
completed VA Forms 21-4142, the AOJ should 
attempt to obtain all identified pertinent 
medical records.  The RO must also attempt to 
obtain all pertinent VA treatment records, to 
include records from January 2010 to present.

2.  Thereafter, after associating any newly 
received evidence with the claims file, 
forward the Veteran's claims file to the June 
2009 VA examiner, and request the June 2009 
VA examiner to provide a supplemental opinion 
as to the etiology of the Veteran's current 
polyneuropathy, to include whether it is at 
least as likely as not causally related to 
the Veteran's in-service Varicella Zoster 
virus, and/or the Veteran's service-connected 
degenerative disc disease.

3.  If the June 2009 VA examiner is not 
available, schedule the Veteran for a VA 
examination with a clinician to determine the 
etiology of the Veteran's current 
polyneuropathy.  All necessary tests should 
be performed.  The claims folder should be 
reviewed in conjunction with such examination 
and the examination report should indicate 
that such a review was performed.  The 
examiner is requested to furnish an 
opinion concerning whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran has a current 
polyneuropathy causally related to his 
military service, to include his 1983 
diagnosis of Varicella Zoster virus, 
and/or his service-connected 
degenerative disc disease.  Any opinion 
expressed should be accompanied by a complete 
rationale.  

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


